O P I N I O N
This appeal was put on hold by this court on February 2, 1999, because the sole issue raised — whether the reinstatement fee paid to the Bureau of Motor Vehicles at the conclusion of administrative license suspension in the amount of $250, pursuant to statute, is "punishment" and thus subjecting the defendant to double jeopardy — was then pending before the Ohio Supreme Court in another case.  That case has now been decided, and the Supreme Court has answered the question in the negative.  State v. Uskert
(1999), 85 Ohio St.3d 593.
On the authority of Uskert, therefore, the appellant's assignment of error is overruled and the judgment is affirmed.
BROGAN, J., and WOLFF, J., concur.
Copies mailed to:
Ronald L. Fobes
Thomas G. Eagle
Hon. Robert E. Messham, Jr.